DETAILED ACTION
This action is responsive to Remarks and Claim amendments filed on July 27, 2022. 
Claims 1-2, 7, 9-12, 14, 19 and 23 have been amended. 
Claims 1-24 have been examined. Claims 1-24 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 14 and 19 are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

  	In claims 1, 14 and 19:
    	“determining, with a processing device, a first software version associated with the software of the device, including determining a second software version of an application running on the processing device to determine the first software version and, in response to failing to determine the first software version based on the second software version, analyzing network traffic to determine at least one of: a traffic signature or a traffic pattern that indicates the first software version;”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Liao et al. (US Pat. No. 10,332,005) – System and Method for Extracting Signatures from Controlled Execution of Applications and Using them on the Traffic Traces. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Liao et al. (US Pat. No. 10,332,005)  	Liao provide a method, system, and computer readable medium for classifying network traffic based on application signatures generated during a training phase. The application signatures are generated based on tokens extracted from a training set that is generated by a particular application during the training phase. Accordingly, a new token extracted in real-time from current network data is compared to the application signatures to determine if the current network data is generated by the particular application. However, Liao does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 14 and 19.    

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192